WALSH, J.
Heard on defendant’s motion for new trial after verdict for plaintiff for $550.
This was an action of the case for negligence. The plaintiff claimed that he was struck by an automobile operated by defendant on North Main street in the City of Providence while he, said plaintiff, was walking across said highway. The plaintiff testified that he started from the curbing on the easterly side of the street, that he looked for approaching vehicles in both directions- before he left the curbing, that he took two or three steps from the curbing in a westerly direction and again looked in both directions. At both of these inspec*67tions of the highway he says he saw no vehicles in his immediate vicinity. He then continued to walk without looking again until he reached a point in the highway, 30 to 35 feet from the easterly curb, where he was struck. It was a bright, sunshiny day and he claims that he did not see nor hear the auto that struck him before the collision. He flatly says in cross-examination that after he had taken the two or three steps from the easterly curb and then had looked both ways, he did not thereafter look at all and that at the last time he looked he saw a few machines about 100 feet away coming from Paw-tucket.
For Plaintiff: Edward H. Zeigler and Charles A. Kelley.
For Defendant: Rosenfeld & Ha-gan.
The defendant’s story was that he saw plaintiff when the automobile Was 30 to 35 feet away from him, that he blew his horn and yelled at plaintiff and plaintiff hesitated as though to stop and then walked into the side of the automobile. He was corroborated by the driver of a truck which was following defendant’s machine and about 100 feet behind it at the time of the accident.
After considering all the testimony, it seems to us that the verdict of the jury was not warranted by the evidence and that a new trial should be granted on the 'ground that the verdict did not accomplish substantial justice as between the parties.
Motion for new trial granted.